CASE NO. 01-15-00381-CV
                                                                                  °CT°2 2015
                                                                             CH^srOPH


               IN THE COURT OF APPEALS FOR THE FIRST JUDICIAL DISTRICT OF TEXAS


                                   ALI YAZDCHI, APPELLANT

                                             V.


                                   WELLS FARGO, APPELLEE


         APPELLANT'S MOTION FOR EXTENTION OF TIME TO FILE A BRIEF




                                 TO THE HONORABLE COURT:


    1. APPELLANT HAS FILEDTHIS MOTION TIMELY PER COURT INSTRUCTION TO EXTEND TIME
    AND REASON NOT TO FILE HIS BREIF BECAUSE APPELLANT NEVER RECEIVED ANY NOTICES
    FROM THE COURT BECAUSE COURT HAS SENT THE NOTICES TO WRONG ADDRESS (#622)
    INSTEAD 0 (#662) SO IT IS NOT APPELLANT FAULT FURTHER TRIAL CLERK HAS NOT
    SUPPLEMENTED THE RECORDS THAT APPELLANT HAS REQUESTED IN HIS INTIAL NOTICE OF
    APPEAL IN ADDITION TRIAL CLERK (MS. LOPEZ) HAS PROMISED SHE WILL SUPPLEMENT THE
    RECORD THAT APPELLANT REQUESTED IN HIS INITIAL NOTIC OF APPEAL(DESIGNATED THE
    DOCUMENTS TO BE FILED IN COURT OF APPEAL BUT WAS NOT FILED YET AFTER REVIEW OF
    CLERK RECORD IN COURTOF APPEAL).PLEASE SEE ATTACHED CLERK NOTICE TO APPELLANT.

    2. APPELLEE IS NOT INJURED BECAUSE APPELLANT WAS NEVER SERVED WITH THE LAW SUIT
    (PETITION) AS LAW REQUIRED AND NEVER HAD HIS DAY IN COURT AS OF YET FURTHER
    APPELLEE GOT A DEFAULT JUDGMENT WRONGFULLY AND INJUSTLY.


                                           PRAYER

    WHEREFORE, PREMISES CONSIDERED, APPELLANT PRAYS THAT THIS COURT EXTEND TIME TO
    FILE THE BRIEF AND NOTIFY APPELLANT WHEN TRIAL CLERK SUPPLEMENTED THE DOCUMENTS
    IN COURT OF APPEALS SO APPELLANT CAN FILE HIS BRIEF.


S&lz SU* gacit oil Cc. I/, G>\>\(- Cafi^T fiIfrTafl#Ji 6>fc Cite
                                            RESPECTFULLY SUBMITTED,




                                              [YAZ0efll,APPELLANT,PRO SE

                                            2100 TANGLEWILDE 662


                                            HOUSTONJX. 77063

                                           TEL: 832-703-8901


                              CERTIFICATE OF SERVICE

  THIS IS TO CERTIFY THAT A TRUE AND CORRECT COPY OF THE FOREGOING DOCUMENT HAS
 BEEN SERVED BY MAILING AND /OR FAX A COPY TO THE APPELLEE ATTORNEY ON 10/2/j

MARK RECHNER , FAX 214-979-7402

1601 ELM ST. SUITE 4100                          ^             ALI YAZDCHI
DALLAS TX.75201
  From: Lopez, Michelle (DCO) (DCO) 
    To: 'aligiovanni@aol.com' ; 'aligibvanni21@gmail.com' 
Subject 2014-23577 Follow up to Telephone Conversation
  Date: Tue, Sep 29, 2015 4:40 pm



Thank you for notifying Post Trial of the missing items from your Original Clerk's Record. You
noted to us which items need to be included into a supplemental clerk's record. You informed
me that they were items that were missing from your initial request and that they are not
additional items. Once the record is complete, we will contact you with a cost.

If we need anything further in the meantime, I will contact you.
If you have any further questions, please email me. As it is the best way to reach me.


Thank you,


Michelle Lopez
Senior Clerk, Civil/Family Post Trial
Harris County District Clerk's Office
201 Caroline, Suite 250
Houston, TX 77002
713-755-5768
michelle.lopez@hcdistrictclerk.com